Citation Nr: 0701873	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  05-08 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased disability rating for 
diabetic neuropathy of the left lower extremity, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased disability rating for 
diabetic neuropathy of the right lower extremity, currently 
evaluated as 10 percent disabling.

3.  Entitlement to a compensable disability rating for 
diabetic retinopathy, bilateral.

4.  Entitlement to an increased disability rating for 
residuals of an old healed, fracture of the left fibular of 
the left ankle, currently evaluated as 10 percent disabling.

5.  Whether new and material evidence to reopen a claim of 
entitlement to service connection for hypertension, as 
secondary to the service-connected disability of diabetes 
mellitus has been received and if so, whether the reopened 
claim should be granted.



REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to October 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

In April 2005, the veteran cancelled a hearing before a 
Decision Review Officer scheduled for May 2005.  The veteran 
has not requested that the hearing be rescheduled.  
Therefore, his request for a hearing is considered withdrawn.  
See 38 C.F.R. § 20.702 (e) (2005).


FINDINGS OF FACT

1.  The veteran's diabetic neuropathy of the left and right 
lower extremities is manifested by numbness in the left 
thigh; decreased temperature sense on the left side and a 
mildly impaired vibration sense.

2.  The veteran's bilateral diabetic retinopathy is 
manifested by occasional blurred vision, slightly decreased 
to a 20/25 level in both eyes but no other significant visual 
disability.
3.  For the period prior to December 19, 2005, the veteran's 
left ankle disability was manifested by malunion of the 
fibula and limitation of motion which did not more nearly 
approximate marked than moderate.

4.  For the period beginning December 19, 2005, the veteran's 
left ankle disability was manifested by limitation of motion 
which more nearly approximated marked than moderate.

5.  In an unappealed July 2002 rating decision, the RO denied 
the veteran's claim for service connection for hypertension.

6.  The evidence associated with the claims file subsequent 
to the July 2002 decision is cumulative or redundant of the 
evidence previously of record or is not sufficient to raise a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for diabetic neuropathy of the left lower extremity 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.14, 4.120, 4.123, 4.124, 4.124a, Diagnostic 
Code 8520 (2005).

2.  The criteria for a disability rating in excess of 10 
percent for diabetic neuropathy of the right lower extremity 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.14, 4.120, 4.123, 4.124, 4.124a, Diagnostic 
Code 8520 (2005).

3.  The criteria for a compensable disability rating for 
bilateral diabetic retinopathy have not been met.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 
4.20, 4.84a, Diagnostic Codes 6069-6076 (2005).

4.  For the period prior to December 19, 2005, the criteria 
for a disability rating in excess of 10 percent for the 
residuals of an old healed fracture of the left fibular of 
the left ankle have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5262, 5270 and 5271 (2005).

5.  For the period beginning December 19, 2005, the criteria 
for a disability rating of 20 percent, but not higher, for 
the residuals of an old healed fracture of the left fibula of 
the left ankle have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5262, 5270 and 5271 (2005).

6.  New and material evidence has not been received to reopen 
a claim of entitlement to service connection for 
hypertension, as secondary to diabetes mellitus.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2004), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 19 Vet. App. 473 (2006).

In the present case, the veteran was provided with the notice 
required by the VCAA, by letters mailed in August 2004, 
October 2004, April 2005 and March 2006, to include notice 
that he submit any pertinent evidence in his possession, 
notice of the type of evidence necessary to establish a 
disability rating or an effective date for service connection 
for hypertension, and notice required under Kent v. 
Nicholson, No. 04-181 (U.S. Vet. App. Mar. 31, 2006) 
regarding new and material evidence to reopen a previously 
denied claim.  The Board notes that, even though the letters 
requested a response within 60 days, they also expressly 
notified the veteran that she had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b) [evidence must be received by the 
Secretary within one year from the date notice is sent].

Finally, the Board notes that all service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, which could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non prejudicial to 
the veteran.
Accordingly, the Board will address the merits of the claim.

Increased Rating Claims

Factual Background

In November 1970, the veteran filed a claim for compensation 
for a left ankle fracture which was the result of an injury 
sustained during active duty in Vietnam in May 1969.  As a 
result of this claim, the veteran was afforded a VA 
examination in December 1970.

On examination, the veteran accomplished the weight-bearing 
exercise tests without showing any limitation of motion of 
the ankle, but on passive manipulation, dorsal extension was 
limited to five degrees.  Plantar flexion was not limited and 
there was no indication of tenderness or swelling at that 
time.  The examiner also noted that the veteran walked 
without the use of an assistive device and without any 
apparent favoritism of either lower extremity.

In a December 1970 rating decision, the RO granted the 
veteran service connection for residuals of an old, healed 
fracture of the left fibula with limitation of motion of the 
left ankle.  An evaluation of 10 percent was assigned, 
effective October 31, 1970.

In October 1987, the veteran filed a claim for an increased 
rating for his service-connected fracture of the left fibula, 
contending that his disability had worsened and requesting 
that he be reevaluated and considered for an increase.

In December 1987, the veteran was afforded a VA orthopedic 
examination.  The examiner noted that the veteran walked 
without a limp and that he could walk on his heels and toes.  
There was no gross deformity of the left lower extremity 
found, although a slight irregularity could be felt in the 
distal third of the fibula.  The examiner also noted that the 
ankle had full range of motion to match the right but, the 
left calf was a half inch smaller than the right.  The 
examiner diagnosed the veteran with an old fracture of the 
left distal fibula with good function and noted that there 
were mild subjective features suggesting mild osteoarthritis 
at the ankle.

In a February 1988 rating decision, the RO continued the 10 
percent evaluation for residuals of an old, healed fracture 
of the left fibula with limitation of motion of the left 
ankle.

In April 2002 and May 2002, the veteran filed a claim for an 
increased rating for his service-connected fracture of the 
left fibula.  In response to his claims, he was afforded 
another VA examination in July 2002.

The July 2002 VA examiner noted the veteran's complaints of 
stiffness with pain on extended walking and occasional 
swelling.  On physical examination, there was some tenderness 
over the medial malleolus.  Range of motion was 5 degrees 
dorsiflexion, 40 degrees plantar flexion, 20 degrees 
pronation and 5 degrees supination.  The examiner also 
indicated that the veteran's ankle was stable both medially 
and laterally.

In a July 2002 rating decision, the RO continued the 10 
percent evaluation for residuals of an old, healed fracture 
of the left fibula with limitation of motion of the left 
ankle.

In June 2004, the veteran filed a claim for an increased 
rating for his service-connected disabilities, contending 
that he had chronic pain in his left leg due to his combat 
injury in Vietnam.  At the same time, the veteran also filed 
a claim for compensation for diabetic retinopathy of the left 
and right eyes, contending that he was experiencing severe 
vision problems in both eyes, secondary to his service-
connected diabetes mellitus.  In addition, the veteran filed 
a statement, claiming that he was experiencing chronic pain, 
burning and problems with circulation in the left and right 
feet and ankles, secondary to his service-connected diabetes.  

In response to his claims, the veteran was afforded VA 
examinations for his left ankle, his left and right lower 
extremities, and his eyes, in August 2004.

With regard to the left ankle, the veteran reported 
experiencing pain when doing activities which required 
extensive walking and he reported that when walking on uneven 
surfaces, he would have pain and swelling over the lateral 
aspect of the ankle.  

On physical examination of the left ankle, the examiner noted 
that there was tenderness over the lateral malleolus, with 
pain on manipulation but that the ankle was stable medially 
and laterally.  The veteran demonstrated range of motion of 
10 degrees of dorsiflexion, 30 degrees of plantar flexion, 
pronation of 10 degrees and supination of 10 degrees.  
Neither active nor passive range of motion changed upon 
repetition.  The veteran complained of more pain in the area 
of the lateral malleolus on pronation and supination than on 
dorsiflexion and plantar flexion.  The examiner noted that 
the pain was primarily at the full limits of motion and there 
was no gross swelling.  The examination report also indicates 
that an X-ray of the left ankle did show some residuals of 
fracture to the lateral malleolus.

The examiner also noted that the primary limiting factor 
during exacerbations was pain, which affected endurance and 
caused an increase in fatigability, but did not necessarily 
have a functionally adverse effect on range of motion.

The veteran was diagnosed with residuals of a fracture to the 
left ankle.

During his eye examinations in August 2004, the veteran 
reported that he had undergone laser treatments for diabetes 
to both retinae.  Otherwise, he had no complaints related to 
his eyes.  

Physical examination of the eyes revealed refraction of the 
right eye +0.50, +1.25 at axis 180 with best corrected vision 
of 20/25, without correction 20/70.  Near vision with 
correction was 20/25 and without correction 20/200.  
Refraction of the left eye was +0.75, +0.75 at axis 10 with 
best corrected vision of 20/25, without correction 20/200.  
Applanation tension was 16 in both eyes and the cornea were 
clear.  Anterior chambers were also deep and clear and lenses 
were clear.  The pupils were equal and reactive to light and 
the extraocular muscles were orthophoric with full gaze.  
Visual fields were grossly full; fundus examination showed a 
0.4 cup-to-disc ratio with pink and sharp margins; and there 
were scattered blood hemorrhages present in both fundi.  

The examiner diagnosed the veteran with diabetic retinopathy 
in both eyes, but noted that his vision was only slightly 
decreased to a 20/25 level in both eyes at that time.

With regard to his lower extremities, the veteran complained 
of numbness in the feet for approximately two years, which 
extended above the ankles, and constant burning in the feet.  
He also reported having a numb, burning spot over the left 
thigh.

On physical examination, the veteran was able to heel, toe 
and tandem walk.  Motor strength was 5/5 with normal tone, 
bulk, dexterity6 and coordination.  Sensory testing showed a 
stocking disturbance loss to temperature and vibration sense 
was mildly impaired at the ankles.  Reflexes were 1+ and =.

The examiner diagnosed the veteran with mild diabetic 
poloyneuropathy with mild sensory loss in the lower 
extremities.

In a September 2004 rating decision, the RO continued the 10 
percent evaluation for residuals of an old, healed fracture 
of the left fibula with limitation of motion of the left 
ankle.  In the same rating decision, the RO also granted 
service connection for bilateral diabetic retinopathy.  A 
noncompensable evaluation was assigned, effective June14, 
2004.  In addition, the RO granted service connection for 
diabetic neuropathy of the left lower extremity and the right 
lower extremity.  An evaluation of 10 percent was assigned 
for each leg, effective June 14, 2004.  

In October 2004, the veteran filed a notice of disagreement 
with the RO's September 2004 decision and in March 2005, he 
filed a VA Form 9, substantive appeal to this Board.

In December 2005, the veteran was afforded another VA 
examination for his left ankle, eyes and lower extremities.
With regard to his left ankle, the veteran complained of 
occasional pain and swelling in the ankle  and he reported 
that his ankle was turning over when walking on uneven 
ground.  On physical examination, there was no swelling, 
deformity or ligamentous instability but, there was 
demonstrated loss of range of motion.  There were 0 degrees 
of dorsiflexion and 0-25 degrees of plantar flexion, which 
was all nonpainful.  Repetitive motion did not result in any 
changes.  

The examiner also noted that the veteran was not taking any 
medication for his ankle at that time; he was not using any 
crutches, braces or canes; he had not undergone any surgery 
on the ankle; he was not having any inflammatory arthritis; 
and he did not describe any flareups of joint disease.  In 
addition, the examiner noted that the veteran's left ankle 
disability did not affect his activities of daily living and 
it did not have an affect on his occupation at a piano 
factory in Mississippi, where he worked for 36 years loading 
and unloading pianos.

The examination report also indicates that X-rays of the left 
ankle at that time revealed no evidence of the old fracture 
which leads to the conclusion that it was a nondisplaced 
fracture which healed.  There was also no evidence on the X-
ray of traumatic arthritis.

The examiner also noted that during a flareup, the veteran 
could have further limitations in range of motion and 
additional pain in a functional capacity, but he could not 
estimate the amount of such additional loss of range of 
motion and pain without resorting to mere speculation.  He 
also indicated that there was no evidence of weakness, 
incoordination, fatigue or lack of endurance.

During his eye examinations, the veteran reported that he had 
undergone two retinal laser treatments to the right eye and 
three to the left eye for diabetic retinopathy.  The 
veteran's major complaint at that time was of occasional 
blurred vision.

On physical examination, the right eye showed +0.75, +0.75 at 
axis 5 with best corrected vision of 20/25 without correction 
20/60.  Near vision without correction of 20/100 and with 
correction of 20/25.  Refraction in the left eye was +1.00, 
+1.00 at axis 180 with best corrected vision of 20/25, 
without correction of 20/70.  Near vision without correction 
of 20/100 and with correction of 20/25.  Applanation tension 
was 18 in both eyes.  The cornea were clear; anterior 
chambers were deep and clear; lenses were clear; pupils were 
equal and reactive to light; extraocular muscles were 
orthophoric with full glaze; and visual fields were full.  
Fundus examination showed 0.4 cup-disc ratio with pink and 
sharp margins and the fundi of both eyes showed scattered 
blot hemorrhages and hard exudate were present.

The examiner diagnosed the veteran with diabetic retinopathy 
of both eyes and noted that he had no significant visual 
disability at that time from the disability.  

During examination of the lower extremities, the veteran 
complained of numbness in the left lateral thigh related to a 
rash he had but denied numbness in the feet and reported that 
he could walk as far as he needed to.  

On physical examination, the veteran was shown to have a N1 
gait and station, with good heel/toe/tandem walk.  Motor 
strength was 5/5 with normal tone, bulk, dexterity and 
coordination.  Sensory testing showed decreased temperature 
sense on the left side and vibration sense was mildly 
impaired at the ankles.  Reflexes were trace at biceps 1+ at 
the knees and absent distally.  The examiner also noted that 
HgA1c had been normal.

The examiner indicated that there had not been any 
significant progression or diabetic neuropathy since the 
veteran's last examination.

General Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  
38 C.F.R. § 4.7.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. 
§ 4.40 concerning lack of normal endurance, functional loss 
due to pain, and pain on use and during flare-ups; the 
provisions of 38 C.F.R. § 4.45 concerning weakened movement, 
excess fatigability, and incoordination; and the provisions 
of 38 C.F.R. § 4.10 concerning the effects of the disability 
on the veteran's ordinary activity are for consideration.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b).

The evaluation of the same disability under various diagnoses 
is to be avoided. 38 C.F.R. § 4.14 (2004). However, § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code. 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Analysis

Left Ankle Disability

The veteran's left ankle disability is rated under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5262, for 
impairment of the tibia and fibula.

Impairment of the tibia and fibula manifested by nonunion, 
with loose motion and requiring a brace, warrants a 40 
percent evaluation.  Malunion of the tibia and fibula with 
marked knee or ankle disability warrants a 30 percent 
evaluation.  Malunion of the tibia and fibula with moderate 
knee or ankle disability warrants a 20 percent evaluation.  
Malunion of the tibia and fibula with slight knee or ankle 
disability warrants a 10 percent evaluation.  38 C.F.R. § 
4.71a, Diagnostic Code 5262. 

Normal ranges of ankle motions are 0 to 20 degrees for 
dorsiflexion and 0 to 45 degrees for plantar flexion.  38 
C.F.R. § 4.71, Plate II (2006).  

A 10 percent rating is warranted for moderate limitation of 
motion of an ankle and a 20 percent rating is warranted for 
marked limitation of motion of an ankle.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271.

A 20 percent evaluation is warranted for ankylosis of an 
ankle in plantar flexion less than 30 percent.  A 30 percent 
disability evaluation is warranted with ankylosis of an ankle 
in plantar flexion between 30 and 40 degrees or in 
dorsiflexion between 0 and 10 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5270.

Period prior to December 19, 2005

Having examined the evidence in this case, the Board 
concludes that for the period prior to December 19, 2005, the 
veteran's left ankle disability warrants no more than a 10 
percent rating under Diagnostic Code 5262.  This is based on 
evidence during the August 2004 VA examination of tenderness 
over the lateral malleolus; with pain on manipulation; a 
demonstrated range of motion of 10 degrees of dorsiflexion, 
30 degrees of plantar flexion, pronation of 10 degrees and 
supination of 10 degrees, painful motion; X-ray results which 
showed some residuals of the fracture to the lateral 
malleolus; and evidence of a lack of endurance and increase 
in fatigability caused by pain.

There was no evidence of ankylosis of the ankle and 
therefore, a higher disability raring under Diagnostic Code 
5270 is not warranted.  In addition, as the veteran's left 
ankle disability was manifested by only moderate limitation 
of motion at that time, a disability rating higher than 10 
percent is also not warranted under Diagnostic Code 5271.

In summary, for the reasons and bases expressed above, the 
Board has concluded that for the period prior to December 19, 
2005, the veteran is entitled to a rating of 10 percent 
rating and no more for his service-connected left ankle 
disability.  

Other Considerations

The Board has also considered whether this case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration.  The record 
reflects that the veteran has not required frequent 
hospitalizations for the disability and that the 
manifestations of the disability are not in excess of those 
contemplated by the scheduler criteria.  In sum, there is no 
indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the increased evaluation granted herein.  
Accordingly, the Board has concluded that referral of this 
case for extra-schedular consideration is not in order.

Period beginning December 19, 2005

The Board notes that at the time of the December 2005 VA 
examination, X-rays of the left ankle revealed no evidence of 
the old fracture.  The December 2005 examiner also noted that 
the veteran was not taking any medication for his ankle at 
that time; he was not using any crutches, braces or canes; he 
had not undergone any surgery on the ankle; he was not having 
any inflammatory arthritis; and he did not describe any 
flareups of joint disease.  In addition, the examiner noted 
that the veteran's left ankle disability did not affect his 
activities of daily living and it did not have an affect on 
his occupation at a piano factory in Mississippi, where he 
worked for 36 years loading and unloading pianos.  He also 
indicated that there was no evidence of weakness, 
incoordination, fatigue or lack of endurance.  Consequently, 
for the period beginning December 19, 2005, the veteran's 
left ankle disability would not warrant a compensable 
evaluation under Diagnostic Code 5262.  

However, on examination in December 2005, dorsiflexion of the 
left ankle was measured at 0 degrees and the veteran was able 
to plantar flexion only to 25 degrees.  The examiner also 
noted that during a flareup, the veteran could have further 
limitations in range of motion and additional pain in a 
functional capacity.  

Based on these findings, the Board finds that the veteran's 
disability is manifested by marked limitation of motion which 
warrants a 20 percent disability rating under Diagnostic Code 
5271.

There was no evidence of ankylosis of the ankle and 
therefore, a higher disability rating under Diagnostic Code 
5270 is not warranted.

In summary, for the reasons and bases expressed above, the 
Board has concluded that for the period beginning December 
19, 2005, the veteran is entitled to a rating of 20 percent 
rating and no more for his service-connected left ankle 
disability.  

Other Considerations

The Board has also considered whether this case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration.  The record 
reflects that the veteran has not required frequent 
hospitalizations for the disability and that the 
manifestations of the disability are not in excess of those 
contemplated by the scheduler criteria.  In sum, there is no 
indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the increased evaluation granted herein.  
Accordingly, the Board has concluded that referral of this 
case for extra-schedular consideration is not in order.

Diabetic Retinopathy, Bilateral

The veteran's diabetic retinopathy is rated under the 
provisions of 38 C.F.R. § 4.84a, Diagnostic Codes 6067 to 
6079, for impairment of central visual acuity.

Visual acuity is rated based upon the best distant vision 
obtainable after correction by glasses. 38 C.F.R. § 4.75.

Combined ratings for disabilities of the same eye should not 
exceed the amount for total loss of vision of that eye unless 
there is an enucleation or a serious cosmetic defect added to 
the total loss of vision.  38 C.F.R. § 4.80.

Loss of use or blindness of one eye, having only light 
perception, exists when there is inability to recognize test 
letters at 1 foot (.30 m.) and when further examination of 
the eyes reveals that perception of objects, hand movements 
or counting fingers cannot be accomplished at 3 feet (.91 
m.); with lesser extents of visions, particularly perception 
of objects, hand movements, or counting fingers at distances 
less than 3 feet (.91 m.), being considered of negligible 
utility. 38 C.F.R. § 4.79.

Vision acuity in one eye of 20/100, will be 10 percent 
disabling if visual acuity in the other eye is 20/40 or 
better; will be 20 percent disabling if visual acuity in the 
other eye is 20/50; will be 30 percent disabling if visual 
acuity in the other eye is 20/70; and will be 50 percent 
disabling if visual acuity in the other eye is 20/100. 38 
C.F.R. § 4.84a, Diagnostic Codes 6078, 6079.

Throughout the pendency of this appeal, despite a diagnosis 
of diabetic retinopathy, bilateral, the veteran has 
demonstrated corrected vision in both eyes of at least 20/25.  
These were the findings at the time of the August 2004 VA 
examination and the December 2005 VA examiner indicated that 
the veteran had no significant visual disability at that time 
from his diabetic retinopathy disability

Accordingly, the Board finds that a compensable disability 
rating under Diagnostic Codes 6067 to 6069 is not warranted 
in this case.

Other Considerations

The Board has also considered whether this case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration.  The record 
reflects that the veteran has not required frequent 
hospitalizations for the disability and that the 
manifestations of the disability are not in excess of those 
contemplated by the scheduler criteria.  In sum, there is no 
indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the increased evaluation granted herein.  
Accordingly, the Board has concluded that referral of this 
case for extra-schedular consideration is not in order.

Diabetic Neuropathy, Left Lower Extremity and Right Lower 
Extremity

In this case, separate ratings have been assigned for the 
neurological complications of the veteran's service-connected 
diabetes mellitus disability.  (See Notes 1 and 2 to 38 
C.F.R. § 4.119, DC 7913, regarding rating diabetes mellitus, 
indicating that separate ratings are available in those 
situations when the attendant complications are severe enough 
to be compensable, unless a 100 percent schedular rating is 
assigned for the diabetes, which is not the case here).

38 C.F.R. § 4.123 provides that neuritis of the peripheral 
nerves, characterized by loss of reflexes, muscle atrophy, 
sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury 
of the nerve involved, with a maximum rating equal to severe, 
incomplete, paralysis.  The maximum rating that may be 
assigned for neuritis not characterized by organic changes 
referred to in this section will be that for moderate, or 
with sciatic nerve involvement, for moderately severe, 
incomplete paralysis.

38 C.F.R. § 4.124 provides that neuralgia of a peripheral 
nerve characterized usually by a dull and intermittent pain, 
of typical distribution so as to identify the nerve, is to be 
rated on the same scale, with a maximum equal to moderate 
incomplete paralysis.

Under 38 C.F.R. § 4.124a, the term "incomplete paralysis," 
with this and other peripheral nerve injuries, indicates a 
degree of lost or impaired function substantially less than 
the type picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  The ratings for the peripheral nerves are 
for unilateral involvement; when bilateral, combine with 
application of the bilateral factor.

Peripheral neuropathy of both lower extremities is currently 
assigned separate 10 percent evaluations under 38 C.F.R. § 
4.124a, Diagnostic Code 8520.  Paralysis of the sciatic nerve 
is rated under Diagnostic Code 8520.  Under this code, mild 
incomplete paralysis warrants a rating of 10 percent.  
Moderate incomplete paralysis warrants a rating of 20 
percent.  Moderately severe incomplete paralysis warrants a 
rating of 40 percent.  Severe incomplete paralysis, with 
marked muscular atrophy, warrants a rating of 60 percent.  An 
80 percent rating is warranted for complete paralysis of the 
sciatic nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8520 
(2005).  Complete paralysis of the sciatic nerve is 
manifested by: the foot dangles and drops, no active movement 
possible of muscles below the knee, and flexion of the knee 
weakened or (very rarely) lost.

Throughout the pendency of this appeal, the veteran's 
disability of the lower extremities has not been manifested 
by more than mild, incomplete paralysis.  In August 2004, he 
complained of numbness and burning in the feet which extended 
above the ankles and a numb, burning spot over the left 
thigh.  He was diagnosed with mild diabetic poloyneuropathy 
with mild sensory loss in the lower extremities.  In December 
2005, the veteran complained of numbness in the left lateral 
thigh related to a rash he had but no longer claimed to have 
numbness in the feet.  At that time, the examiner indicated 
that there had not been any significant progression of 
diabetic neuropathy since the veteran's last examination.

Accordingly, the Board finds that a disability rating in 
excess of 10 percent for diabetic neuropathy of the left 
lower and right lower extremities is not warranted in this 
case.

Other Considerations

The Board has also considered whether this case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration.  The record 
reflects that the veteran has not required frequent 
hospitalizations for the disability and that the 
manifestations of the disability are not in excess of those 
contemplated by the scheduler criteria.  In sum, there is no 
indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the increased evaluation granted herein.  
Accordingly, the Board has concluded that referral of this 
case for extra-schedular consideration is not in order.

Service Connection Claim

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).
For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Analysis

The veteran originally filed a claim for service connection 
for hypertension in April 2002 and May 2002.  In a July 2002 
rating decision, the RO denied service connection for 
hypertension based on a finding that the evidence did not 
show that the veteran's hypertension was related to his 
service-connected diabetes mellitus and because there was no 
evidence of hypertension during military service.  The 
veteran did not perfect an appeal of this decision.  The 
veteran's claim to reopen was received in June 2004.

At the time of the July 2002 decision, the evidence of record 
included the report from a July 2002 VA examination showing 
that the veteran had been diagnosed with essential 
hypertension, not caused by diabetes.

Following the July 2002 decision, the veteran submitted 
private medical records from the Winona Family Practice 
Center from August 2000 to April 2002, showing that the 
veteran had been treated for hypertension.  In addition, 
outpatient treatment records from the VA Medical Center in 
Jackson, Mississippi were added to the record subsequent to 
the July 2002 decision.  The veteran was also afforded a VA 
examination related to his hypertension in August 2005 and 
the report from this examination was also added to the record 
following the July 2002 decision.

This evidence is essentially cumulative in nature since is 
simply continues to show that presence of hypertension many 
years after the veteran's discharge from service.  None of 
the medical evidence shows that the veteran's hypertension 
began in the military or in the presumptive period after 
discharge from the military nor does it show that his 
hypertension is secondary to his diabetes mellitus.  In fact, 
the evidence continues to show that the veteran's 
hypertension is not caused by his service-connected diabetes 
mellitus.  Accordingly, none of this evidence is new and 
material.  
For the reasons stated above, the Board concludes that new 
and material evidence has not been presented to reopen the 
veteran's claim.


ORDER

A disability rating in excess of 10 percent for diabetic 
neuropathy of the left lower extremity is denied.

A disability rating in excess of 10 percent for diabetic 
neuropathy of the right lower extremity is denied.

A compensable disability rating for diabetic retinopathy, 
bilateral, is denied.

For the period prior to December 19, 2005, a disability 
rating in excess of 10 percent for residuals of an old 
healed, fracture of the left fibular of the left ankle is 
denied.

For the period beginning December 19, 2005, a 20 percent 
disability rating is granted, subject to the criteria 
applicable to the payment of monetary benefits.

Reopening of the claim for entitlement to service connection 
for hypertension is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


